David Newbern, Justice, dissenting. The majority opinion says the cancellation notice was ineffective because it stated the wrong date upon which cancellation would become effective. I find no authority for that statement. Arkansas Code Ann. § 23-89-304(a)(2) (Repl. 1992) does not require the insurer to furnish an “effective date” in its notice of cancellation for failure to pay premium. It merely provides that cancellation shall be effective ten days after notice. According to the statute and to the policy, the notice became effective December 4, 1992. That was prior to the attempt to reinstate the policy and certainly prior to the accident from which the claim arose. I respectfully dissent.